Citation Nr: 0916086	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for transverse myelitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to 
December 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In July 2008, the claim was remanded for 
additional development, and it has now been returned for 
further appellate consideration.  


FINDING OF FACT

The Veteran's transverse myelitis was chronic in service, 
including following a motor vehicle accident in September 
1979 with back and neck pain; was not continuous after 
service separation; and is not related to a disease or injury 
during his active service.  


CONCLUSION OF LAW

Transverse myelitis was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
should: (1) inform the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) inform the Veteran about the information and 
evidence VA would seek to provide; and (3) inform the Veteran 
about the information and evidence he was expected to 
provide. 

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in December 2004 
and September 2008) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the September 
2008 letter mentioned above.  Moreover, because the service 
connection claim is being denied, and no effective date will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  



Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, generally, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. 
App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Historical Background

The service treatment records (STRs) reflect that the Veteran 
was in a motor vehicle accident in September 1979, which 
resulted in multiple complaints, to include back and neck 
pain.  A mild lumbar sprain was diagnosed.  In December 1979, 
he still reported some neck pain, but the service examiner 
noted that he was essentially asymptomatic at that time.  
Subsequently dated STRs show that the Veteran continued to be 
seen on occasion for lumbar back pain.  In April 1981, the 
Veteran was seen for a sore neck which occurred when he 
twisted it while playing ball.  Muscle strain was the 
diagnostic assessment.  There were no findings of bony 
abnormality.  STRs, including a December 1981 service 
separation examination report, are otherwise negative for 
complaints, findings, diagnosis, or treatment for symptoms of 
transverse myelitis.  The Veteran separated active duty 
service in December 1981.  

Post-service private records (from 2001) show that the 
Veteran was found to have C4-C5 quadriparesis in September 
1998, secondary to an infectious etiology.  VA records dated 
in April 1999 note C6 quadriplegia with bowel/bladder 
paralysis.  An April 1999 VA document notes that the Veteran 
had a history of cervical transverse myelitis, possible viral 
from 1998.  Examination of the cervical spine showed no 
evidence of cervical malalignment or acute fracture.  It was 
noted that there might be some anterior vertebral body height 
abnormality at C5 and C6, which might be evidence of old 
trauma or degenerative change.  

Private magnetic resonance imaging (MRI) in May 2001 showed 
focal abnormality within the central cord, C4-5, with volume 
loss and an abnormal enhancement.  

In a June 2002 statement, D.A.B., M.D., opined that the 
trauma sustained by the Veteran during service directly 
caused the transverse myelitis from which he presently 
suffered.  In a November 2004 statement, M.W., M.D., wrote 
that he had reviewed the Veteran's medical records, to 
include his STRs.  It was noted that the Veteran had been in 
a motor vehicle accident during service in which he injured 
his lower back and cervical spine.  The pain was from C5 
through T1, T2, and T3.  He pointed out that this was the 
same area where the claimant later developed a syrinx and 
became quadriparetic secondary to the same.  Thus, he opined 
that the Veteran's injury was clearly "at least in part" 
related to the in-service injury.  

A VA neurological examination was conducted in June 2005.  
The examiner reviewed the claims file, to include the 
Veteran's STRs and the private opinions as summarized above 
that support the Veteran's claim.  It was noted that the 
Veteran was treated in 1979 for neck and back injuries.  
Treatment included a cervical collar.  While he had some left 
arm numbness at the time, no chronic neck disorder was found.  
The Veteran recalled that his main complaint was of low back 
pain, and he was treated for such throughout the remainder of 
his military service.  Moreover, after service, he continued 
to have back pain and was found to have developed transverse 
myelitis in 1998 that was felt to have been an infectious 
etiology or more likely a post-infectious autoimmune etiology 
as typically occurred with this entity.  His examination and 
MRI confirmed cervical cord damage.  The examiner noted that 
there was no literature to his knowledge that suggested 
remote trauma as an etiological cause of acute transverse 
myelitis.  He added that the likelihood that the motor 
vehicle accident directly contributed to his developing 
transverse myelitis twenty years later was highly unlikely.  
The VA examiner also noted that the two physicians who made a 
counter argument provided no supporting evidence either from 
the Veteran's medical history or from medical literature.  
Specifically, in response to one physician's opinion that the 
Veteran's quadriparesis was due to a cervical neck syrinx 
which resulted from the inservice injury, the VA examiner 
pointed out that multiple neurological examinations failed to 
disclose any evidence of a syrinx or other cord injury after 
the accident.  

Added to the record in 2007 were multiple excerpts from 
medical articles or treatises (obtained from the internet) 
regarding transverse myelitis.  One excerpt pertained to 
another disorder of which the Veteran has not been diagnosed 
- post-traumatic myelomalacia - which was described as 
endstage of cord trauma that featured loss of nuerones, 
microcyst formation, and gliosis at the level of injury.  
These reference materials include definitions of transverse 
myelitis and a discussion of its symptoms and causes.  More 
specifically, it is noted that transverse myelitis was 
defined as a neurological disorder caused by inflammation 
across both sides of one level, or segment, of the spinal 
cord.  These materials reflect that the causes of transverse 
myelitis were uncertain, but might result from viral 
infections, abnormal immune reactions, or insufficient blood 
flow through the blood vessels located in the spinal cord, or 
might also be caused as a complication of diseases such as 
syphilis, measles, Lyme disease, and some vaccinations.  

An August 2007 treatment record by A.P., M.D., includes a 
note that the patient became a quadriplegic apparently 10 
years earlier after suffering trauma to his neck 20 years 
previous to that.  The Dr. A.P. noted that "from his 
history" it appeared that it was cervical stenosis with 
cervical disease.  

In a June 2008 statement, W.L.B., M.D., wrote that the 
Veteran was presently under his care.  He had reviewed his 
past medical records and said that he was aware of his 
current disability and conditions.  He felt that the 
Veteran's present incapacity was directly related to his 
injuries received while in service.  

VA records dated in 2008 show that the Veteran was seen in 
the emergency room on October 1, 2008 after a fainting 
episode.  He was observed for a period of time and eventually 
admitted to the hospital.  His stay was unremarkable, and his 
workup for syncope was negative.  He was discharged on 
October 15, 2008 back to the nursing home where he resided.  
It was noted that his medical history included transverse 
myelitis since 1998.  

Upon VA neurological examination on October 15, 2008, the VA 
examiner (a physician's assistant) noted that the claims file 
was reviewed.  When asked to state an opinion as to whether 
it was likely as not that the Veteran's transverse myelitis 
was secondary to a motor vehicle accident that occurred in 
1979, it was noted that the VA examiner agreed with the June 
2005 VA opinion of record which found that an idiopathic 
transverse myelitis that occurred 20 plus years after an 
injury was not likely secondary to that trauma.  The VA 
physician's assistant added that transverse myelitis was more 
commonly associated with a viral or autoimmune etiology.  
There was no indication from search of the literature that an 
idiopathic transverse myelitis was related to a trauma that 
occurred 20 plus years prior; therefore, the VA examiner 
concluded that transverse myelitis was not likely to have 
been caused by the injury sustained while the Veteran was in 
the military, and such an association was highly unlikely.  

In an addendum dated in November 2008 as signed by a VA Chief 
of Neurology, the doctor opined that he agreed with the 
findings made in the October 2008 VA report as summarized.  
He added that there was no such precedent in the medical 
literature in which trauma could trigger or predispose to the 
development of transverse myelitis almost two decades later.  

Service Connection for Transverse Myelitis

The Veteran contends that he has transverse myelitis which is 
related to in-service trauma.  After considering the totality 
of the record, the Board finds the preponderance of the 
evidence to be against the grant of service connection for 
transverse myelitis, including against a finding that 
transverse myelitis is related to the in-service trauma or 
otherwise had its onset during active military service.  

In so deciding, the Board has weighed the aforementioned 
medical opinion statements.  "It is the responsibility of the 
BVA . . . to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With 
regard to the weight to assign to these medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

In considering the private physicians' statements of record 
in support of the Veteran's claim, the Board finds them to be 
of minimal probative value for various reasons.  First, the 
physicians, for the most part, provide no medical basis for 
their asserted opinions.  While one doctor (M.W., M.D.) 
attributed the Veteran's transverse myelitis to a syrinx in 
the cervical spine resulting from the in-service trauma, this 
opinion is based on an inaccurate factual history.  The VA 
examiner in 2005 pointed out that multiple evaluations after 
the in-service injury did not disclose any evidence of a 
syrinx or other cord injury after the accident.  

Next, the Board points out that the private physicians' 
statements in support of the Veteran's claim do not include 
reference to any medical literature to corroborate their 
opinions.  It appears that they speculated, based on the bare 
facts of neck pain during service and the development of 
transverse myelitis many years later.  

Finally, as noted above, the appeal was sent for more than 
one VA examination in recent years, and each examiner has 
expressed an opinion, based on review of the entire claims 
file, to include all contradictory opinions and other 
examinations.  These VA examiners in 2005 and 2008 have each 
expressed an opinion in stronger terms of probability that 
trauma from 20 plus years earlier does not cause transverse 
myelitis.  Moreover, these VA examiners noted that medical 
literature corroborated this opinion.  The Board finds these 
VA opinions to be especially probative, based both on the 
reviewers' medical expertise and their comprehensive review 
of the evidence and medical literature.  Overall, after 
weighing all evidence of record, the Board finds that the 
2005 and 2008 VA examiners' opinions to the effect that the 
Veteran's transverse myelitis is not related to service 
outweigh the conclusory private medical opinions that purport 
to relate transverse myelitis to service.  

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Overall, the preponderance of the evidence is against the 
Veteran's service connection claim for transverse myelitis.  
Such a disability was not incurred during military service, 
or for a very long time after service.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for transverse myelitis is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


